IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE No. 84940
RESIGNATION OF KATERI
CARRAHER, BAR NO. 3320. E L Ee 5 a

 

 

ORDER GRANTING PETITION FOR RESIGNATION

This is a joint petition by the State Bar of Nevada and attorney
Kateri Carraher for her resignation from the Nevada bar.

SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Carraher; and that she is current on all
membership fee payments and other financial commitments relating to her
practice of law in this state. See SCR 98(5)(a)(1)-(2).

Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 98(5)(a)(2). Carraher acknowledges that her
resignation is irrevocable and that the state bar retains continuing
jurisdiction with respect to matters involving a past member’s conduct prior
to resignation. See SCR 98(5)(c)-(d). Finally, Carraher has submitted an
affidavit of compliance with SCR 115. See SCR 98(5)(e).

Supreme Court
OF
NEVADA

(0) 190 Be 22-22034

 

 
The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney Kateri Carraher’s resignation. SCR
98(5)(a)(2). The petition is hereby granted.

It is so ORDERED.

©

cc: Bar Counsel, State Bar of Nevada
Kateri Carraher

Executive Director
Admissions Office, United States Supreme Court

Supreme Court
oF
NEVADA 2

(0) 1937A  ayBne